Title: To Thomas Jefferson from Joseph Dougherty, 3 August 1806
From: Dougherty, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Augt. 3rd. 1806
                        
                        This morn. at 9 oclok Mr. Perry arived here on pursuit of your boy Geo. He fortunately found me at the Stable. About 4 oclok in the even. after returning from a cruise when
                            I got wind of him I met with him in the Presidents yard going from the Presidents House, and being informed of his marks
                            and clothing by Mr. Perry I knew it must be him. I took him immediately & brot. him to Mr. Perry & has him now in
                            jail. Mr. Perry will start with him tomorrow, for Monticello
                        I would be glad to know if Mr. Randolph received the last package I sent to him 
                  The family here is all well
                            
                  Sir your Obedient Servant
                        
                            Jos. Dougherty
                            
                        
                    